          Case 1:19-cr-00206-RJL Document 1-1 Filed 06/14/19 Page 1 of 1


                                   STATEMENT OF FACTS

         On June 13, 2019 at approximately 7:45 p.m., Metropolitan Police Department (MPD)
Officer Kenan Thomas-Bartley responded to a radio run for a traffic accident in the area of 4510
Bowen Road, SE in Washington, D.C. Officer Thomas-Bartley was met at that location by W-1,
who stated that an individual who was still on location had side-swiped her vehicle, which was
still on location and had some damage. W-1 pointed out an individual later identified as Frederick
Bass (Defendant Bass) as the person who damaged her car. Defendant Bass was walking across
the parking lot of the location with a clear water bottle containing a red liquid. The red liquid had
an odor consistent with an alcoholic beverage. Defendant Bass was belligerent and uncooperative
and Officer Thomas-Bartley called for additional officers to assist.

       Due to his belligerent nature and the open container of alcohol, officers attempted to detain
the defendant in handcuffs during the investigation. Defendant Bass actively resisted detention
and was taken to the ground. During the struggle, Sergeant Isaac Huff discovered a firearm in
Defendant Bass’s waistband. The firearm was determined to be a Taurus G29 9mm semi-
automatic handgun with serial number TLT9840 and was loaded with 12 rounds of ammunition in
the magazine and one round of ammunition in the chamber. Officers also recovered a second
magazine loaded with 12 rounds of 9mm ammunition in Defendant Bass’s pocket.

         A criminal history check of Defendant Bass revealed that he has a prior criminal
conviction for Attempted Armed Robbery and Use of a Handgun in the Commission of a Crime
of Violence in the Circuit Court for Prince George’s County, Maryland, docket number
CT031527X. These crimes are punishable by more than one year in the State of Maryland. There
are no firearms manufacturers in the District of Columbia.




                                      _______________________________________
                                      OFFICER KENAN THOMAS-BARTLEY
                                      METROPOLITAN POLICE DEPARTMENT




SWORN AND SUBSCRIBED BEFORE ME ON THIS _____ DAY OF JUNE, 2019.



                                              _______________________________
                                              ROBIN M. MERIWEATHER
                                              U.S. MAGISTRATE JUDGE
